     Case 7:20-cv-00039-MCR-GRJ Document 180 Filed 06/21/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                            Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:                        Judge M. Casey Rodgers
Lloyd Baker, 7:20cv039                           Magistrate Judge Gary R. Jones


                                      ORDER

      On June 18, 2021, the Court entered an oral ruling from the bench in

connection with the document attached as Exhibit A. Accordingly, the document is

hereby made a part of the record in this case.

      SO ORDERED, on this 21st day of June, 2021.


                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE
Case 7:20-cv-00039-MCR-GRJ Document 180 Filed 06/21/21 Page 2 of 3




         Exhibit A
                          Case 7:20-cv-00039-MCR-GRJ Document 180 Filed 06/21/21 Page 3 of 3




Mr. McKinley
               DIRECT                                                                          CROSS    Mr. McKinley

 Q. Are you aware of anybody in the world
    that has ever done an EPA labeling test
    on the Combat Arms Version 2 other
    than the company that sold it?

 A. So, the -- there was an EPA labeling
    test that was done by Paul Michael and
    then later Kevin Michael's laboratory.
    They have an independent laboratory
    very near Penn State.

                    ***

 Q. We’ll come back to that.                                                            The NRR is 23

                                                                                                                       35
